

117 SRES 359 IS: Expressing the sense of the Senate that the Secretary of State should designate the Afghan Taliban as a Foreign Terrorist Organization, freeze all assets of the Government of Afghanistan held in the United States, and use all authority and influence of the United States Government to prohibit the distribution of funds to the Afghan Taliban by other countries and international institutions and organizations.
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 359IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Graham (for himself and Mr. Burr) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the Secretary of State should designate the Afghan Taliban as a Foreign Terrorist Organization, freeze all assets of the Government of Afghanistan held in the United States, and use all authority and influence of the United States Government to prohibit the distribution of funds to the Afghan Taliban by other countries and international institutions and organizations.Whereas the designation of an organization as a Foreign Terrorist Organization play[s] a critical role in our fight against terrorism and [is] an effective means of curtailing support for terrorist activities, according to the Department of State;Whereas, under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), the Secretary of State may designate an organization as a Foreign Terrorist Organization if the organization is a foreign organization, the organization engages in terrorist activity or retains the capability and intent to engage in terrorist activity or terrorism, and the terrorist activity or terrorism of the organization threatens the security of United States nationals or the national security of the United States; Whereas, as of August 2021, there are 72 designated Foreign Terrorist Organizations, including radical Islamic terror groups such as Al-Qaida, which was designated as a Foreign Terrorist Organization in 1999; Whereas, prior to the September 11, 2001, attacks on the United States, the Afghan Taliban provided a safe haven for Al-Qaida to plan, train, and operate freely;Whereas, following those attacks on the United States, which killed almost 3,000 people, the Afghan Taliban continued to support Al-Qaida;Whereas Al-Qaida first pledged allegiance to the Afghan Taliban in the 1990s and have reaffirmed their loyalty to the Afghan Taliban repeatedly since 2001; Whereas, since the early 1990s, the Afghan Taliban have been responsible for the deaths of countless innocent civilians in Afghanistan, terrorizing the countryside and the cities alike; Whereas the United Nations report of the Analytical Support and Sanctions Monitoring Team released in June 2021 stated that the [Afghan] Taliban and Al-Qaida remain closely aligned and show no indication of breaking ties, and Al-Qaida is resident in at least 15 Afghan provinces;Whereas, according to the Afghanistan Study Group, the [Afghan] Taliban have fallen short of their commitments: they have failed to fulfill their guarantee that they will not cooperate with groups or individuals threatening the security of the United States and its allies and will prevent them from recruiting, training, and fundraising and will not host them;Whereas the Afghan Taliban have continued their terrorist actions through targeted assassinations of former Afghan leaders, prominent civilian leaders, judges, journalists, and human rights advocates;Whereas an Afghanistan under Afghan Taliban control will result in further oppression of the Afghan people, including women and girls, and the creation of a safe haven for radical Islamic terror groups, which will result in the United States homeland being less safe;Whereas the threat to the United States homeland has greatly increased now that the Afghan Taliban have taken control of Afghanistan;Whereas, on September 13, 2021, Secretary of State Antony Blinken testified before the Committee on Foreign Affairs of the House of Representatives that the [Afghan] Taliban has been designated as a terrorist organization;Whereas it is critical that all elements of United States national power be used to prohibit the Afghan Taliban from using Afghanistan as a base from which radical Islamic terror organizations can strike the United States homeland, as they did on September 11, 2001; Whereas the Afghan Taliban share an ideology and interact closely with designated Foreign Terrorist Organizations, including Al-Qaida in the Indian Subcontinent, the Haqqani Network, and Tehrik-e-Taliban Pakistan;Whereas the newly formed Afghan Taliban Government includes in its senior ranks individuals subject to sanctions imposed by the United Nations and leaders of the Haqqani Network, all of whom are hostile to the United States;Whereas Sirajuddin Haqqani, the leader of the Haqqani Network, which has targeted and killed United States citizens, has been named as the acting Interior Minister of Afghanistan;Whereas Sirajuddin Haqqani is listed on the Most Wanted list of the Federal Bureau of Investigation, and the Rewards for Justice program of the Department of State is offering a reward of up to $10,000,000 for information leading to his arrest; Whereas Khalil al-Rahman Haqqani, the uncle of Sirajuddin Haqqani and a specially designated global terrorist under Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism) for whom the Rewards for Justice program of the Department of State is offering a reward of $5,000,000 for information leading to his arrest, has been named acting Minister of Refugees of Afghanistan; Whereas the United States Government must do everything possible to limit the influence of the Afghan Taliban regime, including denying the regime access to all money held by the United States Government, and should pressure other countries to do the same;Whereas the Biden administration should use all authority and influence to prohibit international institutions and organizations from distributing funds within the jurisdiction of those institutions and organizations to the Afghan Taliban regime; andWhereas the Biden administration should designate the takeover of Afghanistan by the Afghan Taliban as a coup d’état, and all foreign assistance to Afghanistan, including funds administered by United States Agency for International Development, should be withheld: Now, therefore, be it That the Senate—(1)stands with the Afghan people who are now living under the brutal Afghan Taliban regime;(2)calls upon the Secretary of State to designate the Afghan Taliban as a Foreign Terrorist Organization;(3)declares that the takeover of Afghanistan by the Afghan Taliban should be designated as a coup d’état;(4)states that the United States Government must deny the Afghan Taliban regime access to funds held by the United States Government and work to ensure other countries do the same; and(5)calls upon the United States Government to use all authority and influence to encourage international institutions and organizations to deny the Afghan Taliban regime access to funds held within the jurisdiction of those institutions and organizations.